UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4856


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEXANDER ROLAND FRAZIER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (2:09-cr-00906-SB-1)


Submitted:   April 7, 2011                 Decided:   April 22, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alexander     Roland        Frazier,       Jr.,     pleaded       guilty     to

possession of a firearm after having previously been convicted

of a crime punishable by a term of imprisonment exceeding one

year,   in    violation        of    18    U.S.C.    §     922(g)(1)      (2006).         The

district      court     sentenced         Frazier     to    eighty-four         months     of

imprisonment, and he now appeals.                   His counsel has filed a brief

pursuant      to   Anders       v.    California,          386     U.S.     738    (1967),

questioning whether the district court complied with Fed. R.

Crim. P. 11 and whether the sentence was reasonable.                               Frazier

has   filed    a   pro    se    supplemental         brief       raising    a     claim    of

ineffective assistance of counsel.                  Finding no error, we affirm.

              Counsel    first       questions      whether       the   district     court

complied with the requirements of Rule 11.                       Prior to accepting a

guilty plea, a trial court, through colloquy with the defendant,

must inform the defendant of, and determine that he understands,

the nature of the charges to which the plea is offered, any

mandatory     minimum     penalty,         the   maximum         possible    penalty      he

faces, and the various rights he is relinquishing by pleading

guilty.      Fed. R. Crim. P. 11(b).             The court also must determine

whether there is a factual basis for the plea.                              Id.; United

States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).                                     The

purpose of the Rule 11 colloquy is to ensure that the plea of



                                             2
guilty is entered into knowingly and voluntarily.                              See United

States v. Vonn, 535 U.S. 55, 58 (2002).

              Because Frazier did not move in the district court to

withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error.               United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).               “To establish plain error, [Frazier]

must show that an error occurred, that the error was plain, and

that    the     error    affected       his       substantial      rights.”         United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                             Even if

Frazier satisfies these requirements, “correction of the error

remains    within       our   discretion,         which    we   should      not    exercise

. . .     unless    the       error     seriously         affect[s]      the      fairness,

integrity or public reputation of judicial proceedings.”                                  Id.

(internal quotation marks and citation omitted).                         Our review of

the    record    reveals      substantial         compliance     with    Rule     11.      We

therefore       conclude      that    Frazier      pleaded      guilty   knowingly        and

voluntarily.

              Counsel      next       questions      whether       the      sentence       is

reasonable.        We review a sentence for reasonableness, applying

an abuse of discretion standard.                     Gall v. United States, 552

U.S. 38, 51 (2007); see also United States v. Layton, 564 F.3d

330, 335 (4th Cir.), cert. denied, 130 S. Ct. 290 (2009).                               In so

doing, we first examine the sentence for “significant procedural

error,”       including        “failing       to     calculate        (or      improperly

                                              3
calculating) the Guidelines range, treating the Guidelines as

mandatory,       failing         to    consider          the    [18     U.S.C.]     §    3553(a)

[(2006)]        factors,         selecting         a     sentence       based     on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”           Gall,    552      U.S.    at      51.       We    then    “‘consider    the

substantive reasonableness of the sentence imposed.’”                                     United

States v. Evans, 526 F.3d 155, 161 (4th Cir. 2008) (quoting

Gall, 552 U.S. at 51).                If the sentence is within the Guidelines

range,     we    apply       a    presumption            of     reasonableness.           United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v.

United     States,       551          U.S.     338,       346-59       (2007)      (permitting

presumption of reasonableness for within-Guidelines sentence).

            We have thoroughly reviewed the record and conclude

that the sentence is procedurally and substantively reasonable.

The district court properly calculated the advisory Guidelines

range, considered the § 3553(a) factors, responded to Frazier’s

arguments       at   sentencing,         and       thoroughly         explained    its    chosen

sentence.        See United States v. Carter, 564 F.3d 325, 330 (4th

Cir.     2009)        (district         court          must      conduct        individualized

assessment based on the particular facts of each case, whether

sentence    is       above,      below,       or       within    the    Guidelines       range).

Moreover,        Frazier          cannot           overcome       the         presumption     of

reasonableness we accord his within-Guidelines sentence.



                                                   4
              In his pro se supplemental brief, Frazier argues that

his trial counsel was ineffective for failing to object to a

Guidelines enhancement despite Frazier’s request that counsel so

object.       To prove a claim of ineffective assistance of counsel,

a    defendant       must    show       (1)    “that         counsel’s          performance         was

deficient,” and (2) “that the deficient performance prejudiced

the    defense.”        Strickland            v.   Washington,            466    U.S.        668,    687

(1984).       With respect to the first prong, “the defendant must

show    that     counsel’s         representation             fell    below        an    objective

standard       of    reasonableness.”                  Id.    at     688.         In     addition,

“[j]udicial         scrutiny       of   counsel’s         performance           must     be    highly

deferential.”         Id. at 689.             Under the second prong of the test

in    the   context     of     a    conviction          following         a     guilty       plea,     a

defendant can show prejudice only by demonstrating “a reasonable

probability that, but for counsel’s errors, he would not have

pleaded     guilty     and     would      have         insisted      on    going        to    trial.”

Hill v. Lockhart, 474 U.S. 52, 59 (1985).

              We will address a claim of ineffective assistance on

direct appeal only if the lawyer’s ineffectiveness conclusively

appears on the record.                  United States v. Baldovinos, 434 F.3d

233,    239    (4th    Cir.        2006).          Upon      review,       we     conclude          that

ineffective assistance does not conclusively appear on the face

of the record, and therefore we decline to address this claim on

direct appeal.

                                                   5
           We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.      Accordingly, we affirm the judgment of the district

court.     This    court    requires     that     counsel   inform       Frazier,   in

writing,   of     the   right     to   petition    the   Supreme    Court    of     the

United States for further review.                 If Frazier requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Frazier.                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the   materials       before    the    court     and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          6